DETAILED ACTION

                                                EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the
changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. James DeCarlo on Jan. 27, 2022.
The application has been amended as follows:
1–20. 	(Canceled)
(Presently amended) A method comprising:
initiating indexing of historic content and real-time content at a first time point, the historic content comprising content items stored prior to the first time point and the real-time content comprising content items received after the first time point;
executing backlog jobs in parallel with real-time processing jobs, the backlog jobs indexing the historic content in a content index and the real-time processing jobs indexing the real-time content in the content index, wherein executing the backlog jobs comprises processing batches of the historic content beginning at an initial time point and terminating at the first time point, the initial time point occurring before the first time point;
receiving a query from a client device, the query received during execution of the backlog and real-time processing jobs;

(Canceled)
(Previously Presented) The method of claim 21, wherein executing the backlog jobs comprises processing batches of the historic content beginning at the first time point and terminating at an initial time point, the initial time point occurring before the first time point.
(Previously Presented) The method of claim 21, wherein indexing the real-time content comprises performing an atomic update of an index for the real-time content.
(Previously Presented) The method of claim 21, further comprising:
receiving a second query from the client device after the backlog jobs have completed; and
returning a full result to the client device, the full result comprising all responsive items in the historic content and real-time content.
(Previously Presented) The method of claim 21, wherein returning the partially responsive result comprises returning all responsive results from the real-time content and at least one responsive result from the historic content.
(Previously Presented) The method of claim 21, further comprising updating a historic content item in the content index based on the real-time processing jobs.
(Previously Presented) A non-transitory computer-readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor, the computer program instructions defining the steps of:
initiating indexing of historic content and real-time content at a first time point, the historic content comprising content items stored prior to the first time point and the real-time content comprising content items received after the first time point;
executing backlog jobs in parallel with real-time processing jobs, the backlog jobs indexing the historic content in a content index and the real-time processing jobs indexing the real-time content in the content index, wherein executing the backlog jobs comprises processing batches of the historic content beginning at an initial time point and terminating at the first time point, the initial time point occurring before the first time point;

returning a partially responsive result to the client device, the partially responsive result based on a current state of the backlog jobs.
(Canceled)
(Previously Presented) The computer-readable storage of claim 28, wherein executing the backlog jobs comprises processing batches of the historic content beginning at the first time point and terminating at an initial time point, the initial time point occurring before the first time point.
(Previously Presented) The computer-readable storage of claim 28, wherein indexing the real-time content comprises performing an atomic update of an index for the real-time content.
(Previously Presented) The computer-readable storage of claim 28, further comprising:
receiving a second query from the client device after the backlog jobs have completed; and
returning a full result to the client device, the full result comprising all responsive items in the historic content and real-time content.
(Previously Presented) The computer-readable storage of claim 28, wherein returning the partially responsive result comprises returning all responsive results from the real-time content and at least one responsive result from the historic content.
(Previously Presented) The computer-readable storage of claim 28, further comprising updating a historic content item in the content index based on the real-time processing jobs.
(Previously Presented) A device comprising:
a processor; and
a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic comprising:
logic, executed by the processor, for initiating indexing of historic content and real-time content at a first time point, the historic content comprising content items stored prior to the first time point and the real-time content comprising content items received after the first time point;
logic, executed by the processor, for executing backlog jobs in parallel with real-time processing jobs, the backlog jobs indexing the historic content in a content , wherein executing the backlog jobs comprises processing batches of the historic content beginning at an initial time point and terminating at the first time point, the initial time point occurring before the first time point;
logic, executed by the processor, for receiving a query from a client device, the query received during execution of the backlog and real-time processing jobs;
logic, executed by the processor, for returning a partially responsive result to the client device, the partially responsive result based on a current state of the backlog jobs.
(Canceled)
(Previously Presented) The device of claim 35, wherein executing the backlog jobs comprises processing batches of the historic content beginning at the first time point and terminating at an initial time point, the initial time point occurring before the first time point.
(Previously Presented) The device of claim 35, wherein indexing the real-time content comprises performing an atomic update of an index for the real-time content.
(Previously Presented) The device of claim 35, the stored program logic further comprising:
logic, executed by the processor, for receiving a second query from the client device after the backlog jobs have completed; and
logic, executed by the processor, for returning a full result to the client device, the full result comprising all responsive items in the historic content and real-time content.
(Previously Presented) The device of claim 35, wherein returning the partially responsive result comprises returning all responsive results from the real-time content and at least one responsive result from the historic content.


                                                 REASONS FOR ALLOWANCE
s 21-40 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed 11/17/2021 regarding claims 21-40 have been considered and are persuasive.  The prior art does not disclose ”executing backlog jobs in parallel with real-time processing jobs, the backlog jobs indexing the historic content in a content index and the real-time processing jobs indexing the real-time content in the content index, wherein executing the backlog jobs comprises processing batches of the historic content beginning at an initial time point and terminating at the first time point, the initial time point occurring before the first time point; receiving a query from a client device, the query received during execution of the backlog and real-time processing jobs; returning a partially responsive result to the client device, the partially responsive result based on a current state of the backlog jobs”, as required by claim 21 and a similar to the limitations of claims 28 and 35.  Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification.  After a further search and a thorough examination of the present application and in light of the prior art made of record, independent claims 21, 28 and 35 are allowed.  Dependent claims 23-27, 30-34, 37-40 are allowed at least by virtue of their dependency from claims 21, 28 and 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


        
                                                        Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jan. 27, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153